Citation Nr: 0808918	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  03-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The veteran's original claim was previously remanded to the 
RO via the Appeals Management Center (AMC) for further 
development per a Board decision dated March 2006.  


FINDING OF FACT

A chronic low disorder was not demonstrated in-service, and 
chronic low back pain due to a herniated nucleus pulposus 
with postoperative residuals of a laminectomy at L3, 4, and 
5, is not related to service.  


CONCLUSION OF LAW

A chronic lumbar disorder was not incurred or aggravated in-
service, and lumbar arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April 2002, September 2003, and April 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated 
in May 2007.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Analysis

The veteran contends that his current lumbar spine disability 
is related to his complaints of lower back pain during active 
service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The veteran's examination and report of medical history upon 
entrance into service, both dated January 1973, noted a 
normal spine.  A July 1973 treatment report indicated 
complaints of low back pain from playing basketball three 
days earlier.  An August 1973 x-ray was negative.  A 
September 1973 treatment report noted complaints of chronic 
back pain, for which the veteran had been seen many times at 
sick call.  X-rays and physical examination were negative, 
and an impression of chronic low back pain was provided.  
Subsequent reports dated May through October 1974 noted 
continued complaints of chronic low back pain.  

An October 1974 physical examination noted a normal spine and 
noted the veteran was qualified for separation.  

A November 1974 report recorded complaints of back pain.  
Examination revealed a mild paravertebral spasm, but 
otherwise normal back.  The veteran was profiled for chronic 
low back pain in May and December 1974.  

A December 1974 orthopedic consultation diagnosed low back 
pain of questionable etiology.  X-rays were judged to be 
normal. 

Post service medical records are silent as to any complaints 
of back pain until 1995.  In November 1995, the veteran 
sought treatment from Dr. J.G., for low back pain.  In the 
November 1995 initial evaluation, the veteran reported severe 
low back pain since a motor vehicle accident in which his 18-
wheeler was rear-ended by another vehicle.  X-rays in 
November 1995 noted no compression fracture or spondylolsis.  
Mild spondylosis was noted.  The doctor provided a diagnosis 
of lumbar strain and cervical strain.  

December 1995 neurological testing reflected complaints of 
neck and bilateral low back pain as a result of a motor 
vehicle accident and provided an impression of a relatively 
unremarkable study as it pertained to the evidence consistent 
with entrapment neuropathy and/or lumbar radiculopathy.  

A December 1995 CT scan revealed abnormal discograms at L3-4 
consistent with moderate size of diffuse protrusion of the 
disc associated with borderline diffuse central spinal 
stenosis and stenosis of the lateral recesses bilaterally; 
abnormal discograms at L4-5 with abnormal leakage of contrast 
media and accumulation in the epidural space with significant 
concordant low back pain; moderate to sizable diffuse 
herniated disc compressing upon the thecal sac, central 
spinal stenosis, stenosis of the lateral recesses 
bilaterally; and protrusion of the L5-S1 disc; moderate 
spondylosis with facet arthropathies at L5-S1, with mild 
stenosis of the lateral recesses bilaterally.  

In June 1996, the veteran underwent his first lumbar spine 
surgery: diskectomy at L3-4, L4-5, L5-S1, with posterior 
lumbar interbody fusion L4-5, harvesting and moreselization 
of bone graft, and intertransverse fusion of L3-4 L4-5 and 
L5-S1.  In August 1996, the veteran underwent a diskectomy 
with drainage of a lumbar intervertebral abscess through an 
anterior retroperitoneal approach.  An August 1996 discharge 
report from Columbia East Houston Hospital noted that the 
veteran underwent lumbar surgery which revealed status post 
laminectomy and fusion L3 down to S1.  

A November 1997 Functional Capacity Assessment noted tat the 
veteran was status post posterior lumbar instrumentation 
fusion, due to an injury in November 1995 when the veteran 
was hit from behind while driving a company truck.

Subsequent physical therapy and medical treatment records 
reflect treatment for the veteran's lumbar spine disability, 
resulting from the November 1995 motor vehicle accident.  
Subsequent radiological studies dated from 1996 forward 
revealed the veteran's continued lumbar spine disability.  

Numerous VA treatment records dated August 1998 through April 
2005 reflected treatment for clinical conditions including 
chronic back pain.  An August 1998 report noted a previous 
medical history of back problems due to an injury in November 
1995.  While subsequent treatment records revealed complaints 
of and treatment for chronic low back pain, the majority of 
the veteran's voluminous VA treatment records reflect both 
inpatient and outpatient psychiatric treatment.  September 
2002 treatment reports reflected epidural steroid injections 
to treat the veteran's back pain.

Social Security Administration records reflect that 
disability benefits were granted in January 2000 for 
disability due to lymphoid interstitial pneumonia and 
disorders of the back (discogenic and degenerative).  The 
decision issued by the Social Security Administration's 
Office of Hearings and Appeals noted that the medical 
evidence indicated that the claimant had status post lumbar 
fusion, hepatitis C, depression, and hypertension.  The June 
2005 decision also stated that a review of the record 
reflected that the veteran sustained a back injury while 
working as a truck driver in November 1995 and had 
subsequently received various treatments, as well as 
underwent surgery for the disability.  

The veteran was afforded a hearing in January 2006 before the 
undersigned veterans law judge.  During his hearing the 
veteran testified that while he was in the military, he was 
put on restricted duty due to his back problems.  He 
contended that these back problems continued after his 
discharge, but he did not have x-rays taken of his back or 
seek treatment for the pain.  He also stated that he had an 
accident in 1980, for which he submitted a Worker's 
Compensation claim but did not think he mentioned his prior 
back pain during the military during his compensation 
examination.  The veteran testified that a second major 
accident caused him to undergo back surgery.

In January 2007, the veteran was afforded a VA examination.  
The examiner noted that the veteran's military record showed 
he was in and out of the dispensary a multitude of times for 
back pain, but that there was no indication from the records 
that he had any actual injury to his back.  The veteran also 
denied complaining of any back problems to any medical 
personnel from 1975 until his accident in 1995.  After 
physical examination and review of the file, the examiner 
diagnosed a traumatic back injury in 1995 that resulted in a 
herniated nucleus pulposus with surgical lamectomy of L3, 4, 
and 5.  The examiner opined that because the veteran never 
really had any low back pathology during service, and because 
the veteran, by his own admission, never complained of back 
pain from 1975 until the accident in 1995, his current lumbar 
spine condition was not related to anything that happened to 
him while he was in the military.  Rather the examiner opined 
that the veteran's 1995 automobile accident caused his 
current herniated nucleus pulpous.
  
While the veteran has a current lumbar spine disability, had 
complaints of low back pain, and a diagnosis of an acute 
lumbar strain during service; there is no competent medical 
evidence to relate the veteran's current lumbar disorder to 
his active service.  Despite multiple complaints of low back 
pain during service, x-rays were consistently negative, and 
the veteran's separation examination noted a normal spine.  
Significantly, the medical records provide no evidence of a 
continuity of symptomatology or treatment for low back pain 
until 1995 - nearly 20 years after the veteran's 1975 
discharge from service.  Additionally, the record shows that 
the veteran was involved in a motor vehicle accident in 1995, 
and numerous medical records dated thereafter consistently 
attributed his lumbar disability to that accident.  Finally, 
the January 2007 VA examiner noted that while the veteran had 
complaints in service, there was no real pathology, and 
opined that the appellant's current lumbar disability was 
related to the 1995 accident and not the complaints of pain 
during service. 

As there is no objective medical evidence showing that the 
veteran's current lumbar spine disability is related to any 
incident of service, the Board must find that the claim of 
service connection fails.  In reaching the above conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, since the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbosacral strain is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


